DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and the species of claim 24 in the reply filed on 3/1/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art Josephson does not teach the same nanoprobe as claimed which requires the ability to bind a nucleic acid. Instead applicants assert the reference teaches conjugates which bind to dead cells. This is not found persuasive because the reference clearly notes the vital fluorochrome binds to nucleic acid in dead cells and as applicants admit nanoparticles are disclosed, a nanoparticle for targeted delivery for imaging reads on a nanoprobe. See [0007] and examples 6-7.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2,5,7,9-11,13-14,17-18,21 and 23-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Josephson et al. (US 2012/0121509, cited international search report) as evidenced by Palmacci et al. (US 5,262,176).
Josephson discloses vital fluorochrome conjugates bound to reporter groups including fluorescent polymers (PEG and dextran) for imaging dying or dead cells, the vital fluorochrome binding to nucleic acids in the cell. See entire disclosure, especially abstract, [0007], examples 6 and 7 and claims. The compounds included the following formula I:

    PNG
    media_image1.png
    516
    437
    media_image1.png
    Greyscale
,  a specific compound included the following fluorochrome and linker:


    PNG
    media_image2.png
    284
    556
    media_image2.png
    Greyscale
, the compound and linker above is within the scope of claim 24 the elected species. See table 4 and claims. Josephson exemplifies nanoparticles containing the vital fluorochrome bound to dextran surrounding FH or CLIO, as seen in the figures below the nanoparticles contain two fluorochromes:

    PNG
    media_image3.png
    695
    920
    media_image3.png
    Greyscale
. See examples 6-7. Josephson incorporates by reference the CLIO dextran covered .
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mcbranch et al. (US 2002/0177136).
Mcbranch discloses conjugates with nucleic acid binding sequences and a polymer, including fluorescent polymers which may contain a short oligomer with 5-6 repeat units, each monomer unit containing a fluorescent moiety. See entire disclosure, especially abstract, [0010], [0026]-[0027],[0033]-[0036] and claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,5,7,9-14,17-18,21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. (US 2012/0121509) in view of Palmacci et al. (US 5,262,176), as applied to claims 1-2,5,7,9-11,13-14,17-18,21 and 23-24 above.
Josephson is disclosed above. Josephson and Palmacci, incorporated by reference, are silent with respect to the MW of the dextran used to make the CLIO nanoprobe, however such a manipulation would be obvious to one of ordinary skill. Furthermore, while the examiner believes examples 6 and 7 clearly show 2 bound fluorescent moieties to vary this number would also be obvious. The preparation of fluorescent polymer having variable amount of monomer with varying molecular weight and fluorescent groups is within the level of skill of one having ordinary skill in the art at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618